UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4496

RALPH EDWARD RAY,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Martinsburg.
Robert Earl Maxwell, Senior District Judge.
(CR-95-10)

Submitted: January 20, 1998

Decided: February 6, 1998

Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. William D. Wilmoth, United States Attorney,
Paul T. Camilletti, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Ralph Edward Ray appeals from his conviction, pursuant to a
guilty plea, of one count of distributing crack cocaine and aiding and
abetting another in distributing crack cocaine in violation of 21
U.S.C. § 841 (1994) and 18 U.S.C. § 2 (1994). We affirm.

Ray's attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), certifying that Ray's appeal does not present
any meritorious issues. Counsel asserts that the district court complied
with Fed. R. Crim. P. 11 in taking Ray's guilty plea. We agree. The
court properly determined that Ray was competent to enter a plea, that
he understood the charge against him, the maximum and minimum
sentence, and the fine. Ray also stated that he understood the court
was obligated to consider the applicable sentencing guidelines. The
court also conducted a thorough review of the plea agreement with
Ray. Ray stated that he was not promised anything other than what
was in the plea agreement, nor was he forced to accept the terms of
the agreement. Ray was informed of the rights he was waiving by
entering a guilty plea. Finally, the district court properly found a
sound factual basis for accepting the guilty plea.

We also agree with counsel's contention that Ray's sentence does
not present any appealable issue. Ray raised four objections to the
Presentence Investigation Report ("PSR"). The Probation Department
submitted a corrected PSR incorporating two of the objections. The
district court sustained the other two. As a result, Ray's offense level
was calculated to be twenty-nine and he was placed in Criminal His-
tory Category II. Ray was sentenced to ninety-seven months, the low-
est possible sentence within his Guidelines range, as recommended by
the Government.

In his pro se supplemental brief, Ray contends the court erred in
calculating for sentencing purposes the amount of narcotics for which
he was responsible. This contention is without merit. The court found
Ray responsible for 52.5 grams of cocaine base, the exact amount
stipulated by the parties in the plea agreement and suggested by
defense counsel.

                    2
Pursuant to the requirements of Anders, this court has reviewed the
record for potential error and has found none. Therefore, we affirm
Ray's conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move this court for leave to withdraw
from representation. Counsel's motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     3